ROSS, Circuit Judge
(concurring). I agree to the judgment of af-firmance. The sole question presented on the appeal being whether the indictment under which the appellant was convicted states an offense against the United States, it is manifest that we are limited to *88a consideration of the charge contained therein, which is, in.substance, that at a certain specified time he knowingly and feloniously had in his possession, with intent to use, and thereby to defraud some person, or persons, to the grand jury unknown, two notes purporting to have been issued by the Augusta Insurance & Banking Company of Georgia, of the denomination of $10 each, fastened together by paste or other substance, back to back, which notes were in form, color, size, and in the manner and style of display of the printing and engraving thereon, and in their general appearance made, and intended to be made, after the similitude of an obligation issued under the authority of the United States—
“that is to say, after the similitude of a United States legal tender note of the denomination of $10, he * * * well knowing said obligation not to be a genuine and lawful obligation issued under the authority of the United States, and with the intent * * * to use the said obligation by uttering the same as and for a lawful obligation issued under the authority of the United States.”
The written description of the instruments contained in the indictment being supplemented by the charge that in their form, color, size, manner, and style of display and engraving thereon, and in their general appearance, they were made, and intended to be made, after the similitude of an obligation issued under the authority of the United States, and that the possession of said instruments by the defendant was felonious, and with the intent to use and thereby defraud some person, or persons, to the grand jury unknown, I think it clear that it cannot be properly held as a matter of law that the requisite resemblance or similarity does not exist. That question was decided by the jury against the defendant, and as a matter of course its conclusion cannot be reviewed on a writ of habeas corpus. As said in the opinion of the court:
“We must take it to be true, as charged in the indictment and as found by the jury, that the note which the appellant had in his possession, but which we have no opportunity to inspect, was made after the similitude of a United States legal tender note, and that there was such similitude of shape, size, and color, and in the grouping of words, figures, or vignettes, as to present the similitude which brings an instrument within the condemnation of the. statute, although it cannot, of course, be shown, as charged in the indictment, that the note was ‘intended’ to be made after the similitude of a legal tender note, for the note was issued in 1860 and before the issue of the legal tender notes.”
Whether by the statute upon which the indictment is based the possession of Confederate States bank notes or state bank notes, with the intent to sell the same as curios, provided that such notes are made after the similitude of government obligations, is prohibited and made a criminal offense is a question which, in my opinion, does not arise upon the record, and therefore I express no opinion upon it.